Order, Supreme Court, New York County, entered January 24, 1972, granting in part petitioner’s application for a stay of arbitration by directing a trial of a limited issue is unanimously modified, on the law and facts and in the exercise of discretion, to direct a trial of the issue as to whether or not proper notice was given by respondent to petitioner according to law, and otherwise affirmed, without costs and without disbursements. The order directs a trial of the issue of whether or not the taxicab was covered by primary insurance. It was conceded in appellant’s brief and stated on the argument that there was no coverage and that the order directing a trial on that issue is therefore moot. Accordingly, we amend the order to direct a trial of the issue as to whether or not proper notice was given by respondent to petitioner according to law. This issue is raised by the record. Concur ■—McNally, J. P., Steuer, Tilzer, Eager and Capozzoli, JJ.